UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2409


GREGORY G. WILLIAMS,

                    Petitioner - Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                    Respondent - Appellee.



           Appeal from the United States Tax Court. (Tax Ct. No. 032187-15)


Submitted: May 23, 2017                                           Decided: May 25, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory G. Williams, Appellant Pro Se. Michael J. Haungs, David Arthur Hubbert,
Randolph Lyons Hutter, Tax Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gregory G. Williams appeals the tax court’s order upholding the Commissioner’s

determination of deficiencies and penalties with respect to Williams’ 2012 and 2013

federal income tax liability. We have reviewed the record and find no reversible error.

Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the

reasons stated by the tax court. Williams v. Comm’r, Tax Ct. No. 032187-15 (U.S. Tax

Ct. Nov. 18, 2016).     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                          DISMISSED




                                          2